  Case 3:17-md-02801-JD Document 1142 Filed 02/14/20 Page 1 of 6



  Charles F. Rule (admitted pro hac vice)   Roberto Finzi (admitted pro hac vice)
  Joseph J. Bial (admitted pro hac vice)    Farrah R. Berse (admitted pro hac vice)
  Eric R. Sega (admitted pro hac vice)      Johan E. Tatoy (admitted pro hac vice)
  PAUL, WEISS, RIFKIND, WHARTON &           PAUL, WEISS, RIFKIND, WHARTON &
  GARRISON LLP                              GARRISON LLP
  2001 K Street, NW                         1285 Avenue of the Americas
  Washington, DC 20006                      New York, NY 10019
  Telephone: (202) 223-7300                 Telephone: (212) 373-3000
  Facsimile: (202) 223-7420                 Facsimile: (212) 757-3990
  rrule@paulweiss.com                       rfinzi@paulweiss.com
  jbial@paulweiss.com                       fberse@paulweiss.com
  esega@paulweiss.com                       jtatoy@paulweiss.com

                                            Counsel for Defendant United Chemi-Con, Inc.
  Steven Kaufhold (SBN 157195)
  KAUFHOLD GASKIN LLP
  388 Market Street, Suite 1300
  San Francisco, CA 94111
  Telephone: (415) 445-4621
  Facsimile: (415) 874-1071
  skaufhold@kaufholdgaskin.com

                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION


IN RE CAPACITORS ANTITRUST                      UNITED CHEMI-CON, INC.’S
LITIGATION                                      PETITION FOR DISCLOSURE OF
                                                                 GRAND JURY
All Direct Purchaser Actions,                   TESTIMONY AND EXHIBITS
Case No. 3:14-cv-03264-JD
                                                Master Docket No.: 3:17-md-2801-JD

                                                Date to Be Set by the Court
                                                Time to Be Set by the Court
                                                Courtroom 11
                                                Hon. James Donato

                                                Case Nos.: 3:14-cv-03264-JD




       UCC’S PETITION FOR DISCL. OF        ’S GJ TESTIMONY AND EXHIBITS
                   CASE NOS. 3:14-cv-03264-JD; 3:17-md-02801-JD
     Case 3:17-md-02801-JD Document 1142 Filed 02/14/20 Page 2 of 6




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
        UCC’S PETITION FOR DISCL. OF        ’S GJ TESTIMONY AND EXHIBITS
                    CASE NOS. 3:14-cv-03264-JD; 3:17-md-02801-JD
                                         1
     Case 3:17-md-02801-JD Document 1142 Filed 02/14/20 Page 3 of 6




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
        UCC’S PETITION FOR DISCL. OF        ’S GJ TESTIMONY AND EXHIBITS
                    CASE NOS. 3:14-cv-03264-JD; 3:17-md-02801-JD
                                         2
     Case 3:17-md-02801-JD Document 1142 Filed 02/14/20 Page 4 of 6




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
        UCC’S PETITION FOR DISCL. OF        ’S GJ TESTIMONY AND EXHIBITS
                    CASE NOS. 3:14-cv-03264-JD; 3:17-md-02801-JD
                                         3
     Case 3:17-md-02801-JD Document 1142 Filed 02/14/20 Page 5 of 6




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
        UCC’S PETITION FOR DISCL. OF        ’S GJ TESTIMONY AND EXHIBITS
                    CASE NOS. 3:14-cv-03264-JD; 3:17-md-02801-JD
                                         4
     Case 3:17-md-02801-JD Document 1142 Filed 02/14/20 Page 6 of 6




1        Dated: February 14, 2020
2                                     PAUL, WEISS, RIFKIND, WHARTON &
3                                     GARRISON LLP

4                                     By: /s/ Joseph J. Bial

5                                     PAUL, WEISS, RIFKIND, WHARTON &
                                      GARRISON LLP
6                                     Charles F. Rule (admitted pro hac vice)
7                                     Joseph J. Bial (admitted pro hac vice)
                                      Eric R. Sega (admitted pro hac vice)
8                                     2001 K Street, NW
                                      Washington, DC 20006
9                                     Telephone: (202) 223-7300
                                      Facsimile: (202) 223-7420
10                                    rrule@paulweiss.com
11                                    jbial@paulweiss.com
                                      esega@paulweiss.com
12
                                      PAUL, WEISS, RIFKIND, WHARTON &
13                                    GARRISON LLP
                                      Roberto Finzi (admitted pro hac vice)
14
                                      Farrah R. Berse (admitted pro hac vice)
15                                    Johan E. Tatoy (admitted pro hac vice)
                                      1285 Avenue of the Americas
16                                    New York, NY 10019
                                      Telephone: (212) 373-3000
17                                    Facsimile: (212) 757-3990
                                      rfinzi@paulweiss.com
18
                                      fberse@paulweiss.com
19                                    jtatoy@paulweiss.com

20                                    KAUFHOLD GASKIN LLP
                                      Steven Kaufhold (SBN 157195)
21                                    388 Market Street, Suite 1300
                                      San Francisco, CA 94111
22
                                      Telephone: (415) 445-4621
23                                    Facsimile: (415) 874-1071
                                      skaufhold@kaufholdgaskin.com
24
                                      Counsel for Defendant United Chemi-Con, Inc.
25

26
27

28
        UCC’S PETITION FOR DISCL. OF        ’S GJ TESTIMONY AND EXHIBITS
                    CASE NOS. 3:14-cv-03264-JD; 3:17-md-02801-JD
                                         5
